DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, and 8-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ninan et al. (2020/0388077) [Ninan].
Regarding claims 1, 14, and 17, Ninan discloses a method for obtaining video data for immersive media, the method comprising:
accessing media data for a first three-dimensional (3D) immersive media experience (paragraph 0027), comprising: 
one or more media tracks, each media track comprising an associated series of samples of media data for a different component of the first 3D immersive media experience (image layers, paragraphs 0032-0033); and 
one or more derived immersive tracks, each comprising a set of derivation operations to perform to generate an associated series of samples of media data for a different component of a second 3D immersive media experience (paragraphs 0037 and 0041); and 
performing, for each of the one or more derived immersive tracks, a derivation operation of the set of derivation operations by processing associated samples of the one or more media tracks as specified by the derivation operation to generate the associated series of samples of media data of the second 3D immersive media experience (paragraphs 0036 and 0039).

Regarding claims 2 and 20, Ninan discloses the method and computer readable medium of claims 1 and 17, wherein the derivation operation is an identity operation for reproducing associated samples of the one or more media tracks (paragraph 0039).

Regarding claim 5, Ninan discloses the method of claim 1, wherein the derivation operation comprises an operation for cropping the associated samples of the one or more media tracks (showing only portions [i.e. cropping] dependent upon point of view, paragraph 0040).

Regarding claim 6, Ninan discloses the method of claim 1, wherein the derivation operation comprises an operation for rotating the associated samples of the one or more media tracks (paragraph 0102).

Regarding claim 8, Ninan discloses the method of claim 1, wherein the derivation operation comprises an operation for scaling the associated samples of the one or more media tracks to a specified size (larger or smaller depending upon distance from viewer, paragraphs 0076-0078).

Regarding claim 9, Ninan discloses the method of claim 1, wherein: the one or more media tracks comprises: a first input track comprising a first series of samples of media data; and a second input track comprising metadata specifying 3D coordinate data; and the derivation operation comprises an operation for processing one or more samples of the first series of samples of the first input track based on the specified 3D coordinate data (paragraphs 0076-0078).

Regarding claim 10, 15, and 18, Ninan discloses the method, apparatus, and computer readable medium of claims 1, 14, and 17, wherein generating the associated series of samples of media data of the second 3D immersive media experience comprises: generating a first output track comprising a first series of one or more first derived samples of the second 3D immersive media experience; and generating a second output track comprising a second series of one or more second derived samples of the second 3D immersive media experience (cinema images layers and device image layers, paragraph 0041).

Regarding claims 11, 16, and 19, Ninan discloses the method, apparatus, and computer readable medium of claims 1, 14, and 17, wherein the number of the one or more derived immersive tracks is equal to the number of the one or more one or more media tracks, and wherein generating the associated series of samples of media data of the second 3D immersive media experience comprises: generating an output track comprising the generated associated series of samples of media data of the second 3D immersive media experience (one to one correspondence between unlayered image and cinema display image, paragraphs 0038-0040).

Regarding claim 12, Ninan discloses the method of claim 1, wherein: the one or more media tracks comprises a plurality of media tracks; and the derivation operation comprises an operation for generating a composition of media samples of each of the plurality of media tracks (paragraph 0040).

Regarding claim 13, Ninan discloses the method of claim 1, wherein: the one or more media tracks comprises a plurality of media tracks; and the derivation operation comprises an operation for overlaying one or more first samples of a first media track of the plurality of media tracks over a one or more second samples of a second media track of the plurality of media tracks (paragraph 0028).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ninan.
Regarding claim 3, Ninan discloses the method of claim 1, but fails to disclose the derivation operation comprises a filling operation for generating the series of samples of the second 3D immersive media experience by filling a single color of a size specified by a pixel width, pixel height and pixel depth.
Examiner takes official notice that using a basic color fill technique to generate 3D objects was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Ninan to include the derivation operation comprises a filling operation for generating the series of samples of the second 3D immersive media experience by filling a single color of a size specified by a pixel width, pixel height and pixel depth.

Regarding claim 4, Ninan discloses the method of claim 1, but fails to disclose the derivation operation comprises an operation for blending samples such that one or more first samples of a first media track of the one or more media tracks fades to one or more second samples of a second media track of the one or more media tracks.
Examiner takes official notice that using blending to create a transitional effect was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Ninan to include the derivation operation comprises an operation for blending samples such that one or more first samples of a first media track of the one or more media tracks fades to one or more second samples of a second media track of the one or more media tracks.

Regarding claim 7, Ninan discloses the method of claim 1, but fails to disclose the derivation operation comprises an operation for mirroring the associated samples of the one or more media tracks.
Examiner takes official notice that using mirroring of objects to create a visual effect was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the method of Ninan to include the derivation operation comprises an operation for mirroring the associated samples of the one or more media tracks.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421